El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Esta apelación la interpusieron los demandados en este pleito contra la sentencia que los condena a pagar a la de-mandante cierta cantidad de dinero.
La parte actora es la sociedad mercantil de Ponce Sucrs. de Canals Hnos. & Co., S. en C., y los demandados son la viuda y dos hijos, todos mayores de edad, de Calo Quiñones López.
El 26 de noviembre de 1927, Calo Quiñones López firmó dos cartas, -después de leerlas, y las entregó a un agente de la demandante. Esas cartas, que tienen distinta fecha, fueron firmadas el mismo día y dicen así:
“Manatí, P. R., «.noviembre 15, 1927. — Sres. Sues, de Canals Hnos. & Co., Ponce, Porto Rico. — Muy Sres. míos y amigos: La presente tiene por objeto confirmarles lo que les manifesté de palabra, o sea, *532que con esta fecba be abierto un establecimiento comercial dedicado a la compraventa de mercancías secas en el pueblo de Manatí, frente al cual negocio be puesto a mi bijo político don Manuel Obameli.
‘ ‘ Siendo mi deseo entrar en negociaciones con ustedes para la com-praventa de las citadas mercancías, con destino al referido estableci-miento y bajo las condiciones que acostumbran ustedes vender a sus clientes, es entendido que cualquiera negociación que lleven ustedes con mi ya citado bijo político, será igual que si la hubieran becho conmigo, y de la cual seré yo responsable para con ustedes en cual-quier fecba.
“Atento amigo y S. S.,
‘ ‘ Galo Quiñones.
“Manatí, P. B., Nov. 26, 1927, — Sres. Sues, de Canals Hermanos & Co., Ponce, P. B. — Muy Sres. míos y amigos: De acuerdo con lo que verbalmente hemos convenido me bago responsable del pago de $1,013.45, cantidad que les será remesada por medio de pagos par-ciales basta su total liquidación.
“Muy atentamente,
“Galo Quiñones.”
Días antes de ser firmadas esas cartas el agente ven-dedor tuvo una conversación en Manatí con Galo Quiñones y como resultado de ella la demandante redactó dichas cartas y las entregó a su agente vendedor para que recogiera la firma de ellas, como lo hizo. Los $1,013.45 de que se hizo responsable Quiñones en una de las cartas proceden de igual cantidad que Manuel .Chameli quedó a deber a la demandante cuando tenía una tienda por su cuenta. Como consecuencia de esas cartas fue abierta una tienda en Manatí a nombre de Galo Quiñones, quien pagaba las contribuciones por ella, y la mercantil de Ponce abrió en sus libros una cuenta co-rriente a Galo Quiñones. Muerto éste el 20 de febrero de 1929, sin que conste que la mercantil de Ponce tuviera cono-cimiento de ese fallecimiento, siguió Chameli haciendo com-pras a la demandante hasta un total de $785.70 que pagó con abonos que hizo por $890, que dejaron un remanente de $104.30. La mercantil de Ponce sólo reclama de los here-deros de Galo Quiñones $2,722.45 que comprenden el saldo de la mercancía comprada por Quiñones hasta la fecha de su *533muerte, los $1,013.45 mencionados e intereses al 1 por ciento mensual. La corte inferior dedujo de los $2,722.45 recla-mados los intereses cargados y el remanente de $104.30 que sobró de los $890 que pagó Cbameli por las compras hechas después de la muerte de Quiñones y condenó a la sucesión demandada a pagar la cantidad de $2,380.85, más las costas, sin incluir honorarios de abogado.
En el primer motivo de este recurso se alega que la corte inferior erró al concluir que Galo Quiñones redactó y remitió las cartas de 15 y 26 de noviembre de 1927.
Es cierto que él no redactó esas cartas pero existe prueba abundantísima, hasta de familiares suyos, de que las leyó y las firmó entregándolas después a un agente vendedor de la demandante, por lo que no es sostenible el error alegado.
El segundo se funda en que no debió ser admitida en el juicio la carta de 26 de noviembre de 1927 para demostrar una nueva causa de acción no constante en la demanda, quedando indefensos los demandados.
Esa carta es en la que Galo Quiñones se hizo responsable del pago de $1,013.45 y aunque no se menciona en la demanda no aduce una nueva causa de acción, porque en la cuenta que por $2,722.45 con intereses rindió la demandante estaba in-cluida la cantidad dicha de $1,013.45, de cuyo pago se hizo responsable Galo Quiñones. Esa partida y las correspon-dientes a la venta de provisiones era una sola obligación de Galo Quiñones, pues él se comprometió a pagar ambas. Además, si esa carta constituía una nueva causa de acción, los demandados pudieron solicitar una suspensión del juicio para presentar cualquier defensa adicional y no lo hicieron.
El tercer motivo de error es por haber declarado la corte sentenciadora que Galo Quiñones' fué el único dueño de la tienda que Chameli administraba.
La carta de Galo Quiñones a la demandante diciéndole que ha abierto un establecimiento mercantil al frente del cual ha puesto a su hijo político Manuel Chameli, que desea entrar en negociaciones con ella para comprarle mercancía *534y que él será responsable, no deja duda alguna por sus claras palabras de que dicho establecimiento comercial era suyo. Además, pagaba la contribución impuesta a esa tienda y la evidencia no demuestra lo contrario. El mismo Chameli no solamente no lo ha negado sino que así lo ha declarado, sin que, por otra parte, se haya presentado por los demandados prueba en sentido contrario, pues las manifestaciones de la viuda y de uno de los hijos respecto a que no sabían que Galo Quiñones tenía tal tienda no son suficientes para des-truir las claras palabras del documento firmado por Galo Quiñones. La demandante podía descansar en el contenido de dicha carta y también tratar directamente con Chameli como representante de Quiñones, ya que en ella se le dice que cualquiera negociación que haga su hijo político será igual que si la hiciera con él, pues se hace responsable de ella. En vista de esto, el hecho de que algunos giros por pago a cuenta fueran librados por Chameli no prueba que la tienda no fuera de Quiñones.
El cuarto motivo de apelación descansa en que no se probó que Manuel Chameli fuera un apoderado de Galo Quiñones.
Para fundar ese error se dice que Chameli no era apode-rado de Quiñones porque la tienda era de aquél, aunque a nombre del segundo, y que la causa de acción sería contra Chameli por las mercancías que tomó y no contra la sucesión demandada. No hay prueba alguna en los autos que sostenga esas conclusiones de los demandados. Por el contrario, la carta de 26 de noviembre de 1927 es prueba de que autorizó a su hijo político para tomar mercancías para dicha tienda por cuenta de Quiñones y esa autorización constituye un mandato especial aunque estas palabras no se usen en la carta, por lo que de las mercancías tomadas por Chameli para la tienda era responsable Galo Quiñones, y ahora lo es su sucesión, sin que sea de importancia en este caso si des-pués de la muerte de Quiñones estaba o no autorizado por los herederos para continuar el negocio del padre, porque *535nada se les cobra ni a nada se les condena por tales compras, qne fueron pagadas. Por consigniente, no existió error al declarar la corte inferior qne Cbameli era nn apoderado de Qniñones en el negocio de la tienda.
 El qninto motivo de error atribnído a la corte sentenciadora dice así:
“Al no decretar que la conducta de Quiñones López, al suscribir las cartas de noviembre 15 y 26, 1927, equivalía a lo más a una fianza limitada en favor de la sociedad aetora, que la misma era nula para hacer responsable a la sociedad conyugal con Carolina Howe, y que, de haber sido válida, fué cumplida en todo su alcance. ’ ’
Empiezan los apelantes la argumentación de ese motivo de error diciendo qne los detalles y circunstancias de este caso convencen de qne si G-alo Quiñones firmó las cartas men-cionadas lo bizo con la sana intención de abrir crédito y garantizar a su yerno Cbameli en sus relaciones con la de-mandante. No es imposible qne haya sido así, pero si ése fué el propósito de Qniñones, no lo demuestran las cartas qne firmó, pues de ellas no aparece que se constituyera en fiador de Chameli sino eme lo qne Chameli comprase a la demandante para la tienda sería como si el mismo Qniñones lo comprara y de ello se hacía responsable. En otras pala-bras, que las compras por Chameli serían compras hechas por Qniñones de cuyo pago él respondería. No es una fianza lo que contienen las cartas sino nn apoderamiento de cuyas consecuencias se hace Quiñones expresamente responsable. La manifestación de algún testigo de que Quiñones garantizó a Chameli no puede destruir lo que en contrario surge de los documentos firmados por Quiñones.
Sentado que no se trata en este caso de una fianza sino-de deuda de una persona constituida por medio de su apode-rado facultado expresamente para ello, huelga resolver si Quiñones podía constituir esa fianza sin el consentimiento expreso de su esposa y si fué cumplida. Nos bastará decir que el artículo 1328 del Código Civil sólo requiere el consen-timiento expreso de la mujer para que el marido done, *536enajene y obligue a título oneroso bienes inmuebles de la sociedad conyugal. The American Colonial Bank v. Registrador, 28 D.P.R. 15.
El sexto motivo es por haber admitido la corte copias por exhibición para acreditar la personalidad de la demandante.
Para probar la demandante la constitución de su sociedad y sus modificaciones presentó un testimonio hecho por un notario por exhibición de varias escrituras públicas que transcribe. También presentó certificación librada por el Regis-trador de la Propiedad de Ponce con vista del Registro Mercantil de dicha ciudad en la que aparecen inscritas la constitución y modificaciones de la sociedad.
En cuanto a ese motivo de error se limitan los apelantes a decir que un notario sólo tiene facultad para certificar los documentos bajo su custodia; cuestión que no es necesario resolver en este caso porque se ha probado que la escritura social de la demandante y la de sus modificaciones están ins-critas en el Registro Mercantil.
También dicen que la carta de noviembre 15, 1927, está dirigida a Sues, de Canals Hnos. & Co., mientras que la demandante es Suers, de Canals Hnos. & Co., S. en C. Esta alegación carece de importancia porque aparte de que se probó en el juicio que en Ponce sólo existe la sociedad Suers, de Canals Hnos. & Co., S. en C., los demandados no pueden negar la personalidad de la demandante porque fué a ella a quien su padre compraba las mercancías y a la que se hacían abonos a cuenta de las mismas. Houston Packing Co. v. Pagán López & Co., 20 D.P.R. 249; Meunier Freres v. Amill, 25 D.P.R. 792.
En otro error, el séptimo, se alega que no debió ser admitida la cuenta corriente presentada por la sociedad actora para justificar la deuda cuyo pago se reclama a los apelantes. Esa cuenta no sólo consta en los libros de la mercantil, llevados de acuerdo con la ley, y presentados a la corte, sino que fué justificada por las declaraciones de *537José B. Alvarez y de su empleado Fernández y también por Chameli, encargado de la tienda por Quiñones y sn apoderado en cnanto a ella, la qne fné aceptada por él como correcta, por lo qne era admisible y lo único qne fné rechazado de ella por la corte fueron los intereses que habían sido car-gados porque entendió que no habían sido estipulados.
En el octavo motivo se dice qne fné error el concluir qne la carta de noviembre 26 de 1927 autorizaba a la actora para incluir en la cuenta corriente el importe garantizado.
En la citada carta dijo Gralo Quiñones a la mercantil de Ponce que él se hacía responsable de pagarle la cantidad de $1,013.45. Esto constituye el reconocimiento de una obli-gación suya para la mercantil demandante y por esto esa deuda por él aceptada pudo ser incluida en la cuenta corriente como deuda de Quiñones, y sus términos no demuestran ser una fianza.
Se quejan también los apelantes de que la corte sólo abonó a la cuenta $104.30 pagados por Chameli a la demandante después de la muerte de Quiñones en vez de los $890 que satisfizo.
Puesto que el mandato que Gralo Quiñones confirió a Chameli terminó con la muerte de aquél, puesto que no se ha probado que los herederos de Quiñones autorizaran a la actora para continuar el negocio, y como en efecto él siguió comprando mercancías a la demandante, los abonos que con un montante de $890 él hizo tenían que ser el pago de las mercancías así compradas, por lo que la corte no cometió el error que se le atribuye.
No existe tampoco grave y manifiesto error de la corte inferior en la apreciación de la evidencia, que es el último motivo que alegan los apelantes para su recurso. Se funda principalmente en que la tienda no era de Galo Quiñones sino de Manuel Chameli. Sobre eso ya hemos dicho antes que la conclusión de la corte inferior fué correcta de acuerdo con la evidencia.

La sentencia apelada debe ser confirmada.